Title: To John Adams from Benjamin Morgan, 6 October 1791
From: Morgan, Benjamin
To: Adams, John



Sir
6 October 1791

Agreeably to my instructions from the Director of the Library Company of Philadelphia, I have the honor of communicating to you the following copies of their Resolutions.
At a special Meeting of the Directors January 18th 1791
“The Directors of the Library Company of Philadelphia desirous of shewing a respectful mark of attention to the President and Congress of the United States—Resolve that the President, and Members of the Senate and of the House of Representatives of the United States shall have the free use of the Books in the Library in so full and ample a manner as if they were Members of the Company—”
At a Meeting of the Directors October 6th: 1791
“Resolv’d—that the Resolution of the 18th of January last be extended to the present Congress of the United States and that the Secretary be directed to furnish a Copies of the said Resolution to the President of the Senate and to the Speaker of the house of Representatives.”




Benjamin R MorganSecretary to the Directorsof the Library Companyof Philadelphia